Citation Nr: 1145623	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for chronic muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection a sinus disability.

4.  Entitlement to service connection for a shoulder disability.

5.  Entitlement to service connection for alcoholism as disability proximately due to or the result of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, August 2009, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2011, the Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

(The decision below addressed the Veteran's claim of service connection for a shoulder disability.  The remainder of the Veteran's claims is addressed in the remand that follows the Board's decision.)  


FINDING OF FACT

The Veteran does not have a left or right shoulder disability that is attributable to active military service.



CONCLUSION OF LAW

The Veteran does not have a left or right shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995); 38 C.F.R. § 3.310 (2011).

Alternatively, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

The Veteran seeks service connection for a shoulder disability, which he asserts is related to service.  The Veteran testified during his August 2011 hearing that he injured his left shoulder in service in 1990 and has, since that time had left shoulder pain.  He further stated that he has right shoulder pain and arthritis, which he believes is due to overuse as a result of not using his left shoulder.  In essence, the Veteran is claiming service connection for his left shoulder disability as directly related to service and service connection for his right shoulder disability as secondary to his left shoulder disability.  See Allen, supra.  

At the outset, the Board notes that the Veteran's service treatment records (STRs) reveal that in July 1990 the Veteran was seen for complaints of left shoulder pain resulting from a football injury.  Further, post-service treatment records contain diagnoses of bilateral shoulder pain and bilateral osteoarthritis of the acromioclavicular joint.  Accordingly, in light of the Veteran's theory of service connection, and as there is evidence of a current bilateral shoulder disability and an in-service injury to the left shoulder, the question is one of nexus.  See Davidson and Allen, both supra.  

Relevant to the issue of nexus, the Board notes that during a June 2008 VA examination, the Veteran was questioned regarding his in-service injury to his left shoulder.  The Veteran stated that he did not remember the particular injury documented in his STRS and asserted that his current shoulder symptomatology began in 1992, following his return from the Gulf War.  A private treatment record dated in August 2004 noted that the Veteran had recently failed a reenlistment physical on account of high blood pressure.  At that time, the Veteran denied any arthralgia.  On examination in July 2011, the Veteran reported having strained his left shoulder in service and being placed on sick call for one week.  He stated that the strain injury had healed and he was not again seen for complaints related to his left shoulder in service.  The Veteran denied any injury to his shoulders since service, but reported experiencing pain in his left shoulder when attempting to left items above his head.  He also indicated that lifting and carrying more than 10-15 pounds aggravated both shoulders. 

The examiner opined that the Veteran's mild osteoarthritis of the left shoulder was less likely than not related to service.  The examiner noted that although the Veteran sustained a left shoulder injury in service, the injury resolved and no further evaluation of the left shoulder was required during the remainder of the Veteran's military service.  

Here, the Board finds that the evidence of record fails to establish that the Veteran's diagnosed left shoulder disability resulted from the injury sustained during service.  In this regard, the Board finds persuasive the July 2011 VA examiner's opinion that the Veteran's current left shoulder disability was not related to his reported in-service injury.  The examiner's negative nexus opinion is adequately supported by the reasons stated therein-namely, that the Veteran's left shoulder injury had resolved during service with no chronic disability resulting therefrom.  

Further, a review of the VA treatment records and private medical evidence of record fails to reveal a link between the Veteran's complaints of shoulder pain and service.  Although the Veteran testified during his August 2011 hearing that he has experienced left shoulder pain since injuring his shoulder in 1990, he denied having joint pain in August 2004.  Further, on examination in June 2008, the Veteran denied any memory of the 1990 shoulder injury, stating that his current shoulder pain began in 1992.  The Board finds that the inconsistency with which the Veteran has reported the onset and continuity of his current left shoulder pain compromises the credibility of his statements in this regard.  His lay statements are therefore afforded no probative value.

The Board thus finds that the lack of continuity of documented symptomatology either during or subsequent to service weighs against the Veteran's claim of service connection for a left shoulder disability.  In the absence of competent evidence of a link between the Veteran's military service and his left shoulder arthritis, service connection for a left shoulder disability may not be granted.  38 C.F.R. § 3.303; see Davidson and Savage, both supra.  

With regard to the Veteran's right shoulder disability, the Veteran does not contend, nor does the evidence of record suggest, that the Veteran's right shoulder osteoarthritis is directly related to service.  Rather, the Veteran asserts that his right should disability is proximately due to his left shoulder disability in that he overcompensates with his right shoulder.  However, as there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected, entitlement to service connection for a right shoulder disability is not warranted.  See Allen, supra; 38 C.F.R. § 3.310.

The records also fails to reveal a diagnosis or manifestation of arthritis related to either shoulder within a year of separation from qualifying military service.  Consequently, the presumption of 38 C.F.R. §§ 3.307 and 3.309 is not for application.  

In sum, the Board finds that the preponderance of the evidence is against the claim of service connection for a left or right shoulder disability.  The Veteran's current disability is not related to the left shoulder injury in service, nor is it otherwise related to active military service.  As the probative evidence of record does not support a conclusion that a left shoulder disability is related to the shoulder injury sustained in service or continued symptoms since service, the Board finds that an award of service connection for a shoulder disability may not be made.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2011).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection for a shoulder disability in May 2009.  In June 2009, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on how to substantiate a claim of service connection on a secondary basis.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  Further, the Board finds that the June 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical evidence, and statements from the Veteran, to include his April 2011 hearing testimony.  The Board notes that during his April 2011 hearing, the Veteran indicated that he had not received treatment for his right shoulder disability.  Accordingly, the Board concludes that all pertinent treatment records have been associated with the claims folder.  

The Veteran was afforded a VA examination in July 2011 in connection with his claims of service connection for a shoulder disability.  Although the claims folder was not reviewed by the examiner prior to the examination, the Veteran's medical records were reviewed.  Further, the examiner acknowledged the Veteran's reported in-service shoulder injury and considered his lay statements regarding treatment of the injury and current complaints of pain.  Failure to review the claims folder does not, by itself, automatically render the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Here, the Veteran provided the examiner with a detailed history of his reported disability, to include his current symptomatology, which was consistent with the report of disability contained in his STRs.  Thus, the Board finds the examiner's failure to review the records does not make the opinion inadequate.  See Nieves-Rodriguez, supra; see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's service connection claim and the Board finds that the examiner's opinion is supported by an adequate rationale.  


ORDER

Service connection for a left or right shoulder disability is denied.


REMAND

In March 2008, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, chronic fatigue syndrome and chronic muscle pain.  He asserts that he has suffered from chronic fatigue and chronic muscle pain since service, which pain and fatigue began shortly after returning from deployment overseas during the Gulf War.  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i-iii).  

As a preliminary matter, the Board notes that the Veteran's service personnel records reflect service in Southwest Asia from October 1990 to April 1991.  Thus, the Veteran has the requisite service in Southwest Asia during the Persian Gulf War.  38 C.F.R. § 3.117(e)(2).

In May 2009, the Veteran was afforded a VA Gulf War Guidelines examination.  The Veteran reported that upon returning from overseas deployment during the Gulf War he developed widespread muscle and joint pain, which has persisted ever since.  He also described an overall decrease in energy and feeling of fatigue, indicating that his energy level is approximately 25 percent less than what it was prior to the 1992 timeframe.  Examination of the musculoskeletal system revealed no focal weakness.  There was no evidence of joint swelling, effusion, tenderness or laxity, or any other objective evidence of joint abnormalities.  Inflammatory arthritis was also not noted.  The Veteran reported an increase in the severity of his muscle pain after he began simvastatin.  The examiner diagnosed chronic fatigue due to the Gulf War and chronic muscle pain with aches due to the Gulf War.  The examiner then indicated that the Veteran's fatigue and myalgias had not been determined to be part of a known clinical diagnosis.  

In June 2009, the Veteran was seen for a VA rheumatology consultation.  It was noted that the Veteran had diffuse arthralgias after periods of inactivity.  Subjectively, the Veteran felt weak, but his neurologic examination was normal.  The clinician noted evidence of some fibromyalgia trigger points and indicated his belief that the Veteran may have fibromyalgia.  The clinician also noted a concerning history for sleep apnea and stated that the Veteran's fatigue was due in part to non-restorative sleep.  The clinician felt as though treatment for sleep apnea would relieve a significant amount of the Veteran's fatigue and pain.  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.  The Court has also indicated that in evaluating medical opinion evidence, consideration must be given to whether (1) the evidence is based upon sufficient facts or data; (2) the opinion evidence is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, although the examiner diagnosed chronic fatigue and chronic muscle pain with aches due to the Gulf War, the examiner provided no rationale for that opinion.  Further, the examiner then indicated that the Veteran's fatigue and myalgias (muscle pain) have not been determined to be part of a known clinical diagnosis.  This statement thus raises the question as to whether the Veteran indeed has chronic fatigue syndrome or whether he experiences fatigue as a symptom of an undiagnosed illness.  Moreover, as the record also contains evidence suggesting that the Veteran has fibromyalgia, which could account for his muscle and joint pain, and that the Veteran's fatigue may be related to his sleep apnea, the Board finds the May 2009 VA examiner's failure to provide any support for his opinions regarding the Veteran's fatigue and muscle pain renders that opinion inadequate for evaluation purposes.  See Stefl and Ardison, both supra.  

Given the inadequacies in the May 2009 VA examination and the conflicting evidence regarding the cause of the Veteran's claimed chronic fatigue and muscle pain, the Board finds that the Veteran's claims of service connection for chronic fatigue syndrome and chronic muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, must be remanded for the Veteran to be provided with a new VA examination in order to fully assess the Veteran's claimed disabilities.  Notably, fibromyalgia is a medically unexplained chronic multi-symptom illness in the context of claims filed by Persian Gulf War veterans.  See 38 C.F.R. § 3.317(a)(2).  On remand, either a definite diagnosis of fibromyalgia must be obtained or fibromyalgia must be ruled out.  It should also be determined whether the Veteran indeed suffers from chronic fatigue syndrome.  

The Veteran has also filed a claim of service connection for sinus symptoms.  Specifically, the Veteran states that he first began experiencing symptoms of a chronic sinus disability in service while stationed at Ft. Sill, Oklahoma.  He reported having a runny nose and headaches.  The Veteran's ex-wife submitted a statement wherein she reported that since she met the Veteran in May 1993, he experienced nasal drainage and he would constantly sniffle, clear his throat, and blow his noise.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for a sinus disability.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2011), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has a current diagnosis of allergic rhinitis.  Further, although the Veteran's STRs are silent for complaints related to the Veteran's sinuses, the Veteran's statements are competent evidence of the presence of these symptoms in service.  See Barr, 21 Vet. App. at 307 (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Further, the Veteran's ex-wife is competent to report her observation of the Veteran's symptoms since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (claimant's statements of continuing pain since service due to flat feet were competent because they related to an observable condition).  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that the claim of service connection for a sinus disability must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current disability, including currently diagnosed allergic rhinitis. 

With regard to the Veteran's claim of service connection for alcohol abuse, the Board notes that 38 U.S.C.A. §§ 105(a) and 1110 prohibit compensation where the "disability is a result of the Veteran's . . . abuse of alcohol."  The United States Court of Appeals for the Federal Circuit has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.

Here, the Veteran contends that his alcohol dependency is secondary to his service-connected PTSD.  He asserts that his abuse of alcohol is a way of "self-medicating" to deal with his PTSD symptoms.  The Board notes that medical evidence of record shows a diagnosis of alcohol dependence, at times in remission, and shows participation in a VA outpatient substance use disorders program (SUDP).

The agency of original jurisdiction (AOJ) has obtained several medical opinions regarding the relationship between the Veteran's PTSD and his diagnosed alcohol dependence.  During a May 2009 VA examination, the Veteran reporting trying to bury his emotions and feelings in alcohol after returning from overseas deployment during the Gulf War.  The examiner found that the Veteran's difficulty with alcohol abuse were a part of his PTSD symptomatology and not a separate condition.  That same examiner provided an addendum opinion in July 2009 wherein he noted a history of alcohol abuse prior to entering the military, as evidenced by a "Minor in Possession" charge.  The examiner also found that the Veteran's abuse of alcohol was not aggravated by his PTSD, noting that treatment records suggested that the Veteran was sober while deployed to Iraq.  The examiner also stated that it was his clinical experience that often times individuals with anxiety disorders such as PTSD use alcohol as a type of self-medication to manage their symptoms.  A July 2010 VA examiner found the Veteran's alcohol dependence to be a separate disability from his PTSD and not caused or aggravated by PTSD.  

The Board finds the evidence to be in conflict regarding whether the Veteran's alcohol dependence is a symptom of his PTSD or is a separate disability unrelated to his PTSD.  Further, although the VA examiners appear to agree that the Veteran's alcohol dependence has not been aggravated by his PTSD, the July 2010 examiner provided no rationale for his conclusion and opinion set forth in the July 2009 addendum.  It does not adequately discuss whether the Veteran indeed suffered from alcohol abuse prior to service.  While the Veteran does not dispute that he was charged with possession of alcohol as a minor, he argues that this does not establish that he abused alcohol or was an alcoholic prior to entering military service.  See  38 C.F.R. § 3.301(d) (2011) (defining alcohol abuse as "the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user").  Indeed, an August 2004 private treatment record notes that the Veteran was "a rare social drinker," which undermines the apparent basis of the June 2009 addendum opinion.  

Accordingly, the Board finds that the Veteran's claim of service connection for alcoholism, as secondary to service-connected PTSD, must be remanded for the Veteran to be scheduled for a VA examination for the purpose of clarifying whether the Veteran's alcohol dependence has been caused or aggravated by his PTSD.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's alcohol dependence.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence related to his remanded claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development in paragraph 1 above is completed, schedule the Veteran for an examination with an appropriate specialist to determine the nature and etiology of any disability with respect to his claims of service connection for muscle pain and fatigue, to include as qualifying chronic disabilities resulting from an undiagnosed illness.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner prior to examining the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

All necessary tests and studies should be conducted and a complete history should be taken.  It should first be determined whether the Veteran meets the criteria for a diagnosis of fibromyalgia and/or chronic fatigue syndrome.

Based on a review of all medical documentation and history on file, including the VA and private treatment records, the examiner should provide a well-reasoned opinion consistent with sound medical judgment, as to the medical probabilities that the Veteran now has muscle pain or fatigue that is associated with a primary diagnosis (including, but not limited to, the possibility of fibromyalgia and sleep apnea).  If a diagnosed illness is found, the examiner(s) should provide an opinion as to the medical probabilities that the diagnosed illness is related to the Veteran's active military service.  If any muscle pain or fatigue cannot be attributed to a known diagnosis, the examiner(s) should so specify and provide an opinion as to the medical probabilities that the condition is attributed to an undiagnosed illness.  All examination results, along with the complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

If it is determined that the Veteran has chronic fatigue syndrome and/or fibromyalgia related to service in the Persian Gulf War, the examiner should specifically comment on whether the Veteran's chronic fatigue syndrome and/or fibromyalgia has manifested to compensable degree in accordance with the applicable regulatory criteria.  

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming an opinion.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of pain and fatigue should be set forth.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After the development in paragraph 1 above is completed, schedule the Veteran for an examination in connection with his claim of service connection for a sinus disability.   The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should opinion as to whether the Veteran has any currently diagnosed disability, to include allergic rhinitis, that is at least as likely as not related to his period of military service.  All opinions should be set forth in detail and explained in the context of the record.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of symptoms should be set forth.

4.  After the development in paragraph 1 above is completed, schedule the Veteran for an examination in connection with his claim of service connection for alcoholism secondary to his service connected PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination. 

The examiner should be asked to review the entire record and take a detailed history from the Veteran with respect to his use and abuse of alcohol.  The examiner should address whether the Veteran's alcohol dependence preexisted service.  If it is determined to have preexisted service, the examiner must point to the evidence that shows such pre-existence.  

The examiner should opine as to whether the Veteran's alcoholism is a symptom of his PTSD or a separate disability.  The examiner should provide an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's alcohol dependence.

As to any opinion regarding nexus, the examiner must consider all of the evidence of record, specifically discussing the Veteran's lay statements concerning the onset and aggravation of his alcohol dependence.  If the examiner's findings differ from any other opinion of record regarding preexistence and/or aggravation, the examiner should provide an explanation for the differing conclusions.  

All opinions should be explained in detail with reference to medical authority and the available record as necessary to support the opinions, to include medical reasons for accepting or rejecting the Veteran's statements that he abuses alcohol as a way of self-medicating to deal with his PTSD symptoms.  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


